Per Curiam.
This was an action to foreclose two real estate mortgages, and the defendant has appealed from a judgment against him for a deficiency remaining after the sale of the mortgaged premises. The sole ground of the appeal is that the complaint did not ask for a deficiency judgment nor any relief other than the foreclosure of the mortgages, but this contention is not sustained by the record as to one of the mortgages, being the one upon which the deficiency judgment was in effect rendered. As to this mortgage the plaintiff prayed for judgment against the defendant for the sum secured and also further asked that the mortgage be foreclosed and the premises sold and the proceeds applied upon the mortgage, and prayed for general relief. The decree contained a judgment against defendant for the amount due on this mortgage debt in accordance with the prayer and further provided-that execution should issue for any part thereof which might remain unpaid after the sale of the mortgaged property, and the proper application of the proceeds. We think this *400judgment was clearly authorized under the complaint and it is affirmed.